—Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 2, 2009 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, granted an order of protection in favor of the child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Jezekiah R.-A. (Edwin R.-E.) (78 AD3d 1550 [2010] [decided herewith]). Present — Smith, J.P., Lindley, Sconiers, Pine and Gorski, JJ.